DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John S. Zanghi on December 2nd, 2021.
Claims are amended as follows:
1.	(Currently Amended)	A communication method implemented at a network device, comprising:
receiving a first set of signals from a terminal device via a first antenna of the network device;
receiving a second set of signals from the terminal device via a second set of antennas of the network device, the first and the second sets of signals being transmitted simultaneously by the terminal device;
determining, based on the first and the second sets of signals, channel information between the network device and the terminal device; and
determining, based on the channel information, a location of the terminal device relative to the network device,
wherein determining the location of the terminal device relative to the network device comprises:
determining, based on the channel information and a location of the second set of antennas relative to the first antenna, an equivalent power distribution of the second set of signals over the second set of antennas; and
determining, based on the equivalent power distribution, the location of the terminal device relative to the network device. 


in response to receiving the second set of signals via the second antenna exceeding a predetermined period of time, switching to the third antenna for continuing to receive the second set of signals.

3.	(Canceled)	

4.	(Original)	The communication method of claim 1, wherein determining the channel information between the network device and the terminal device comprises:
determining, based on the first and the second sets of signals, phase information and amplitude information of a channel response between the network device and the terminal device.

5.	(Original)	The communication method of claim 1, wherein the second set of antennas is an annular antenna array.

6.	(Currently Amended0)	A network device, comprising:
a first antenna;
a second set of antennas;
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the network device at least to perform: 
receiving a first set of signals from a terminal device via a first antenna of the network device;

determining, based on the first and the second sets of signals, channel information between the network device and the terminal device; and
determining, based on the channel information, a location of the terminal device relative to the network device,
wherein determining the location of the terminal device relative to the network device comprises:
determining, based on the channel information and a location of the second set of antennas relative to the first antenna, an equivalent power distribution of the second set of signals over the second set of antennas; and
determining, based on the equivalent power distribution, the location of the terminal device relative to the network device.

7.	(Original)	The network device of claim 6, wherein the second set of antennas at least comprises a second antenna and a third antenna, and receiving the second set of signals from the terminal device comprises:
in response to receiving the second set of signals via the second antenna exceeding a predetermined period of time, switching to the third antenna for continuing to receive the second set of signals.

8.	(Canceled)	

9.	(Original)	The network device of claim 6, wherein determining the channel information between the network device and the terminal device comprises:
determining, based on the first and the second sets of signals, phase information and amplitude information of a channel response between the network device and the terminal device.

10.	(Original)	The network device of claim 6, wherein the second set of antennas is an annular antenna array.

11.	(Currently Amended)	A network device, comprising:
a first antenna configured to receive a first set of signals from a terminal device;
a second set of antennas configured to receive a second set of signals from the terminal device, the first and the second sets of signals being transmitted simultaneously by the terminal device;
at least one processor
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the network device at least to perform:
determining, based on the first and the second sets of signals, channel information between the network device and the terminal device; and
determining, based on the channel information, a location of the terminal device relative to the network device,
determining, based on the channel information and a location of the second set of antennas relative to the first antenna, an equivalent power distribution of the second set of signals over the second set of antennas; and
determining, based on the equivalent power distribution, the location of the terminal device relative to the network device.

12.	(Currently Amended)	The network device of claim 11, wherein the second set of antennas comprises at least a second antenna and a third antenna, and the at least one memory and the computer program code are configured to, with the at least one processor, cause the network device at least to perform
ing to the third antenna for continuing to receive the second set of signals.

13.	(Canceled)	

14.	(Currently Amended)	The network device of claim 11, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the network device at least to perform:t
determining, based on the first and the second sets of signals, phase information and amplitude information of a channel response between the network device and the terminal device.

15.	(Original)	The network device of claim 11, wherein the second set of antennas is an annular antenna array.

16.	(Previously Presented)	A non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the method of claim 1.

17.	(Previously Presented)	The network device of claim 11, wherein the first antenna comprises a static reference antenna.

18.	(Previously Presented)	The network device of claim 11, wherein the second set of antennas comprises a switchable antenna array.

19.	(Previously Presented)	The network device of claim 11, wherein the first antenna comprises a static reference antenna and the second set of antennas comprises a switchable antenna array

.

Allowable Subject Matter
Claims 1, 2, 4-7, 9-12 and 14-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1, 6 and 11 are allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claim 1:
Cahill (US 20130344815, hereinafter “Cahill”), teaches:
“A communication method implemented at a network device (This invention relates generally to proximity determination of a mobile radio relative to its base radio with reduced probability of error, Para. [0022]), comprising: receiving a first set of signals from a terminal device via a first antenna of the network device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], proximity determination application program 36 makes the refined range determination by measuring a first RSSI value using the base station antenna 10, Para. [0049] and Para. [0054]); receiving a second set of signals from the terminal device via a second antenna of the network device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], proximity determination application program 36 makes the refined range determination by measuring a second RSSI value using the base station antenna 12, Para. [0049] and Para. [0054]), determining, based on the first and the second sets of signals (an average RSSI value is generated from the two or more RSSI values, Para. [0026]), channel information between the network device and the terminal device (the method for determining the proximity further includes determining an error rate on a communications channel between the mobile radio and the base radio, and processing the error rate  to determine whether to make a refined range determination utilizing signal measurements from both a base radio first antenna and a base radio second antenna, Para. [0060]); and determining, based on the channel information (i.e., an error rate on a communications channel between the mobile radio and the base radio), a location of the terminal device relative to the network device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], the method for determining the proximity further includes determining an error rate on a communications channel between the mobile radio and the base radio, and processing the error rate in addition to the initial range determination to determine whether to make a refined range determination utilizing signal measurements from both a base radio first antenna and a base radio second antenna, Para. [0060], the method for determining the proximity further includes determining whether an error rate on a communications channel between the mobile radio and the base radio is above a threshold level. In one example, the method for determining the proximity further includes determining whether the mobile radio is in motion, Para. [0064]).”
Zhang et al. (US 20190020425, hereinafter “Zhang”), teaches:
“receiving signals via a second set of antennas and the first and the second sets of signals being transmitted simultaneously by the terminal device (building an antenna array transmitting-receiving system of wireless signals, e.g., a commercial Wi-Fi transmitting-receiving system, including a transmitting terminal and a receiving terminal; the receiving terminal having a plurality of antennas capable of simultaneously receiving the wireless signal, Paras. [0047]-[0049]).”
 	However, Cahill and Zhang, whether taken alone or combination, do not teach or suggest the following novel features:
	“A communication method implemented at a network device, comprising wherein determining the location of the terminal device relative to the network device comprises:
determining, based on the channel information and a location of the second set of antennas relative to the first antenna, an equivalent power distribution of the second set of signals over the second set of antennas; and determining, based on the equivalent power distribution, the location of the terminal device relative to the network device”, in combination with all the recited limitations of the claim 1.

With respect to the allowed independent claim 6:
Cahill (US 20130344815, hereinafter “Cahill”), teaches:
“A network device (i.e., base station 2 in Fig. 2), comprising: a first antenna (antenna 10; fig. 2); a second antenna (antenna 12; Fig. 2); at least one processor (processor 28; Fig. 4); and a memory (memory 34; Fig. 4) coupled to the at least one processor and storing therein instructions, the instructions, when executed by the at least one processor (Computer readable memory 34 stores a proximity determination application program 36 executed by processor 28 to determine proximity state of the headset 4 relative to the base station 2, Para. [0047]), causing the network device to execute acts of: receiving a first set of signals from a terminal device via a first antenna of the network device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], proximity determination application program 36 makes the refined range determination by measuring a first RSSI value using the base station antenna 10, Para. [0049] and Para. [0054]); receiving a second set of signals from the terminal device via a second antenna of the network device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], proximity determination application program 36 makes the refined range determination by measuring a second RSSI value using the base station antenna 12, Para. [0049] and Para. [0054]), determining, based on the first and the second sets of signals (an average RSSI value is generated from the two or more RSSI values, Para. [0026]), channel information between the network device and the terminal device (the method for determining the proximity further includes determining an error rate on a communications channel between the mobile radio and the base radio, and processing the error rate  to determine whether to make a refined range determination utilizing signal measurements from both a base radio first antenna and a base radio second antenna, Para. [0060]); and determining, based on the channel information (i.e., an error rate on a communications channel between the mobile radio and the base radio), a location of the terminal device relative to the network device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], the method for determining the proximity further includes determining an error rate on a communications channel between the mobile radio and the base radio, and processing the error rate in addition to the initial range determination to determine whether to make a refined range determination utilizing signal measurements from both a base radio first antenna and a base radio second antenna, Para. [0060], the method for determining the proximity further includes determining whether an error rate on a communications channel between the mobile radio and the base radio is above a threshold level. In one example, the method for determining the proximity further includes determining whether the mobile radio is in motion, Para. [0064]).”
Zhang et al. (US 20190020425, hereinafter “Zhang”), teaches:
receiving signals via a second set of antennas and the first and the second sets of signals being transmitted simultaneously by the terminal device (building an antenna array transmitting-receiving system of wireless signals, e.g., a commercial Wi-Fi transmitting-receiving system, including a transmitting terminal and a receiving terminal; the receiving terminal having a plurality of antennas capable of simultaneously receiving the wireless signal, Paras. [0047]-[0049]).”
 	However, Cahill and Zhang, whether taken alone or combination, do not teach or suggest the following novel features:
	“wherein determining the location of the terminal device relative to the network device comprises: determining, based on the channel information and a location of the second set of antennas relative to the first antenna, an equivalent power distribution of the second set of signals over the second set of antennas; and determining, based on the equivalent power distribution, the location of the terminal device relative to the network device”, in combination with all the recited limitations of the claim 6.

With respect to the allowed independent claim 11:
Cahill (US 20130344815, hereinafter “Cahill”), teaches:
“A network device (i.e., base station 2 in Fig. 2), comprising: a first antenna (antenna 10; fig. 2) configured to receive a first set of signals from a terminal device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], proximity determination application program 36 makes the refined range determination by measuring a first RSSI value using the base station antenna 10, Para. [0049] and Para. [0054]); a second antenna (antenna 10; fig. 2) configured to receive a second set of signals from the terminal device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], proximity determination application program 36 makes the refined range determination by measuring a second RSSI value using the base station antenna 12, Para. [0049] and Para. [0054]),: a processing module configured to: determining, based on the first and the second sets of signals (an average RSSI value is generated from the two or more RSSI values, Para. [0026]), channel information between the network device and the terminal device (the method for determining the proximity further includes determining an error rate on a communications channel between the mobile radio and the base radio, and processing the error rate  to determine whether to make a refined range determination utilizing signal measurements from both a base radio first antenna and a base radio second antenna, Para. [0060]); and determining, based on the channel information (i.e., an error rate on a communications channel between the mobile radio and the base radio), a location of the terminal device relative to the network device (a method for determining a proximity of a mobile radio includes determining a mobile radio is within a predetermined range of a base radio and measuring two or more RSSI values at two or more antennas at a base radio, Para. [0026], the method for determining the proximity further includes determining an error rate on a communications channel between the mobile radio and the base radio, and processing the error rate in addition to the initial range determination to determine whether to make a refined range determination utilizing signal measurements from both a base radio first antenna and a base radio second antenna, Para. [0060], the method for determining the proximity further includes determining whether an error rate on a communications channel between the mobile radio and the base radio is above a threshold level. In one example, the method for determining the proximity further includes determining whether the mobile radio is in motion, Para. [0064])."
Zhang et al. (US 20190020425, hereinafter “Zhang”), teaches:
“receiving signals via a second set of antennas and the first and the second sets of signals being transmitted simultaneously by the terminal device (building an antenna array transmitting-receiving system of wireless signals, e.g., a commercial Wi-Fi transmitting-receiving system, including a transmitting terminal and a receiving terminal; the receiving terminal having a plurality of antennas capable of simultaneously receiving the wireless signal, Paras. [0047]-[0049]).”
 	However, Cahill and Zhang, whether taken alone or combination, do not teach or suggest the following novel features:
 	“A network device, comprising determining, based on the channel information and a location of the second set of antennas relative to the first antenna, an equivalent power distribution of the second set of signals over the second set of antennas; and
determining, based on the equivalent power distribution, the location of the terminal device relative to the network device” , in combination with all the recited limitations of the claim 11.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641